Title: General Orders, 22 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Totowa Sunday October 22d
                        1780
                     Parole India
                     Countersigns Ill; Inn.
                     Watchword Industry
                  
                  For the day tomorrowBrigadier General
                     HuntingtonLieutenant Colonel Commandant HubleyLieutenant Colonel WhitingMajor WallbridgeBrigade Major Moore.
               